Case 1:13-cv-01835-RGA Document 1587 Filed 08/11/21 Page 1 of 6 PageID #: 102439




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


  TQ DELTA, LLC,

                                Plaintiff;

                 V.                                  Civil Action No. 13-1835-RGA

  ~WIRE, INC.,

                                Defendant.




                                   MEMORANDUM OPINION


 Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, DE; Peter J. McAndrews, Paul
 W. McAndrews, Rajendra A. Chiplunkar, Ashley M. Ratycz, MCANDREWS, HELD &
 MALLOY, LTD., Chicago, IL,

 Attorneys for Plaintiff.

 Jody C. Barillare, MORGAN LEWIS & BOCKIUS LLP, Wilmington, DE; Brett Schuman,
 Rachel M. Walsh, GOODWIN PROCTER LLP, San Francisco, CA; Douglas J. Kline,
 GOODWIN PROCTER LLP, Boston, MA; Andrew S. Ong, GOODWIN PROCTER LLP,
 Redwood City, CA; Cindy Chang, GOODWIN PROCTER LLP, New York, NY,

 Attorneys for Defendant.




 August 11, 2021
Case 1:13-cv-01835-RGA Document 1587 Filed 08/11/21 Page 2 of 6 PageID #: 102440




                         Before the Court is Plaintiff's motion for leave to serve an expert surreply report for

 Family 4. (D.I. 1409). I have considered the parties' briefing. (D.I. 1410, 1455, 1488).

                   I.       BACKGROUND

                         PlaintiffTQ Delta filed suit against Defendant 2Wire alleging infringement oftwenty-

 four patents that span six different patent families. (D.I. 6). The Court divided the case into

 separate trials based on the patent families. (D.I. 280). This motion concerns the Family 4

 P~tents, U.S. Patent Nos. 7,292,627 ("the '627 Patent"), 8,090,008 ("the '008 Patent"), and
  '
  1

 8,,073 ,041 ("the '041 Patent"). Plaintiff alleges infringement of Claim 26 of the '627 Patent,
  I
  I




 Claim
  I
       14 of the '008 Patent, and Claim 14 of the '041 Patent. The patents-at-issue are directed to
   I


 a system and method for scrambling the phase characteristics of carrier signals.

                         Opening expert reports were due on May 1, 2020. (D.I. 1315 at 1). Rebuttal expert

 reports were due on September 11, 2020 (D.I. 1335 at 1), and reply expert reports were due on

 October 7, 2020. (D.I. 1363 at 1). The deadline for completion of expert depositions was October
       I




 2~, 2020. (Id). Plaintiff served a "Surreply Expert Report" of Dr. Vijay Madisetti on validity of

 th~ Family 4 Patents on October 15, 2020. (D.I. 1374). Defendant deposed Dr. Madisetti on

 06tober 20, 2020. (D.I. 1370). Plaintiff filed the instant motion for leave to file a surreply expert
           I

 report on October 29, 2020. (D.I. 1409).
           !

           I       II.       LEGAL STANDARD

                         Federal Rule of Civil Procedure 26(a) requires that a party disclose the identity of a

 witness retained for trial and submit "a complete statement of all opinions the witness will

 express and the basis and reasons for them." Fed. R. Civ. P. 26(a)(2)(B)(i). "If a party fails to
               I




 provide information ... as required by Rule 26(a) or (e), the party is not allowed to use that




                                                                   2
Case 1:13-cv-01835-RGA Document 1587 Filed 08/11/21 Page 3 of 6 PageID #: 102441



 information ... to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

 substantially justified or is harmless." Fed. R. Civ. P. 37(c)(l).

                       Courts in the Third Circuit consider the Pennypack factors to determine whether a failure

 to disclose was harmless or substantially justified: "(1) the prejudice or surprise to the party

 against whom the evidence is offered; (2) the possibility of curing the prejudice; (3) the potential

 d~sruption of an orderly and efficient trial; (4) the presence of bad faith or willfulness in failing

 to disclose the evidence; and (5) the importance of the information withheld." TQ Delta, LLC v.

 ADTRAN, Inc., 2019 WL 4346530, at *1 (D. Del. Sept. 12, 2019) (citing Konstantopoulos v.

 Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997)). "[T]he exclusion of critical evidence is an
   I
   I




 'e:Xtreme' sanction, not normally to be imposed absent a showing of willful deception or

 'flagrant disregard' of a court order by the proponent of the evidence." Konstantopoulos, 112
   I

   iI
 F-pd at 719. The determination whether to exclude evidence is within the discretion of the

 di~trict court. Id.
   :

                Ill.      ANALYSIS

                       Plaintiff requests leave to serve an expert surreply report of Dr. Madisetti relating to the

 validity of the Family 4 Patents. Plaintiff argues that good cause exists to serve the report as
       I

 Defendant's expert, Dr. Leonard Cimini, Jr., provided new invalidity opinions in his reply expert
        I


 report that were not present in his opening report. (D .I. 1410 at 1). Plaintiff contends that the
        I

        I
 P e,nnypack factors weigh in favor of permitting the surreply report because, since Defendant's

 expert raised new invalidity arguments in his reply expert report, Defendant cannot complaint
           '
 abput being surprised by the need for such a report. (Id. at 9). Further, Plaintiff asserts that there

 was no prejudice to Defendant because Defendant received the expert surreply report prior to Dr.
            I


            I


 Madisetti's deposition, the report was only eleven pages long, and Plaintiff has offered to-make




                                                                 3
Case 1:13-cv-01835-RGA Document 1587 Filed 08/11/21 Page 4 of 6 PageID #: 102442
     '
     I           .




 Ur. Madisetti available for another two-hour deposition related to the opinions in his surreply

 report. (Id at 9-10). Plaintiff argues that there will be no delay to the trial schedule as Defendant

 has already received the expert surreply report and there is ample time to depose Dr. Madisetti.
         I
 (Id at 10-11 ). 1 Plaintiff also maintains that it did not act willfully or in bad faith. (Id) .
 •       I
         I
                     Defendant counters that there is no good cause as Dr. Cimini did not introduce any new

 invalidity opinions in his expert reply report. (D.I. 1455 at 8-11). Further, Defendant argues that

 Dr. Madisetti's surreply report is untimely and unauthorized because Plaintiff served the report

 ~thout requesting for leave from the Court. (Id at 7). Defendant asserts that it is prejudiced as it
         I

 was unable to respond to the opinions in Dr. Madisetti's surreply expert report and there is no

 way to cure that prejudice without disrupting the order and efficiency of the litigation. (Id at 11-

 13 ). Defendant also asserts that Plaintiff's actions evidence bad faith as Dr. Cimini's reply report
             '
             I
 ditl not contain any new invalidity opinions and Defendant did not seek leave of the Court before
             I

             I



 fikg it. (Id. at 13 ).

        It is undisputed that Plaintiff served it surreply expert report without asking for leave of
   !
 the Court, as required by the Final Scheduling Order. (D.I. 513 at 6).

                     I turn to the Pennypack factors to determine whether this disclosure is harmless. I note

 that in "sophisticated, complex litigation involving parties represented by competent counsel,"

 coprts have "been less indulgent in applying the Pennypack factors and "more willing to exclude
                 i
                 '
 ev~dence without a strict showing that each of the Pennypack factors has been satisfied."

 Bridgestone Sports Co. v. Acushnet Co., 2007 WL 521894, at *4 (D. Del. Feb. 15, 2007). There

 is little doubt that this litigation, which has already spanned the better part of a decade, is
                 i

 "complex" and that the parties have been represented by "competent counsel."



 1
     And because of the pandemic, the scheduled trial was postponed and has not been rescheduled.


                                                              4
Case 1:13-cv-01835-RGA Document 1587 Filed 08/11/21 Page 5 of 6 PageID #: 102443



               The first Pennypack factor, prejudice or surprise to the party against whom the evidence

 is offered, weighs slightly in favor of exclusion. The Scheduling Order provided for three rounds

 of expert reports, to be completed on October 7, 2020. (D.I. 513 at 6-7; D.I. 1363 at 1).

 Piaintiff's service of Dr. Madisetti's surreply report on October 15, 2020 likely came as a
  I
 so/Prise to Defendant who anticipated, based on the Family 4 schedule, that service of expert
  i
 reports had been completed. Defendant could have suffered some prejudice as it was not

 etpecting this report, the report was served only five days prior to Dr. Madisetti's deposition,

 Jd Defendant did not have the opportunity to respond.
  !

               However, any prejudice Defendant faced was, or is, curable. Therefore, the second and
   I
   I

 third Pennypack factors weigh against exclusion. Plaintiff served Dr. Madisetti' s surreply expert
   I
   I
 report on October 15, 2020, which was prior to Dr. Madisetti's October 20, 2020 deposition.

 (:Q.I. 1370; D.I. 1374). Defendant received the report prior to Dr. Madisetti's deposition and,
      I



 thhs, had the opportunity to question Dr. Madisetti about these opinions.
      !
       I
       \
       i       In addition, Plaintiff has offered to make Dr. Madisetti available for an additional two
       !
 hdurs of deposition. (D.I. 1411-4, Exh. D at 2 of 7). Defendant could cure any prejudice it might
       I
       '
 fa9e from Dr. Madisetti's surreply report by deposing Dr. Madisetti about the opinions disclosed

 in ,this report. In addition, I will grant Defendant the opportunity to serve a sur-surreply expert

 report on invalidity to address the opinions raised in Dr. Madisetti's surreply report. This will
           I
           1
 all,eviate any possible prejudice Defendant faces and give Defendant the last word on invalidity
           I

 vi~ the expert reports.
           I




               Further, no trial is currently scheduled. Therefore, an additional deposition of Dr.

 M~disetti and the service of a sur-surreply report by Dr. Cimini (should Defendant choose to
           I
 exercise either or both of those options) would not pose any delay or disruption to the trial
           I




                                                         5
Case 1:13-cv-01835-RGA Document 1587 Filed 08/11/21 Page 6 of 6 PageID #: 102444



 schedule. Defendant had, and still has, the opportunity to cure any prejudice that might arise

 from Dr. Madisetti's surreply report in a manner that will not delay or disrupt the trial schedule.

 Therefore, these Pennypack factors weigh against exclusion.

  I
                 In regard to the fourth factor, the presence of bad faith or willfulness in withholding
  !                                                                                              .
 information, I do not find that Plaintiff acted in bad faith or willfully withheld information. I note
   I
   I

 th~t Plaintiff did not seek leave before doing so, but it served Dr. Madisetti's surreply report a
   !
 w~ek after receiving Dr. Cimini's reply report (D.I. 1367), and five days prior to Dr. Madisetti's .

 d~position. (D.I. 1370; D.I. 1374). Plaintiff mitigated the prejudice Defendant might suffer by

 serving Dr. Madisetti's surreply report promptly and prior to Dr. Madisetti's deposition.
       I
       I


       I
                 Lastly, the fifth factor weighs against exclusion. Dr. Madisetti's validity opinions are

 important evidence in support of Plaintiff's validity defense. Beyond this, "the exclusion of
       I


 cqtical evidence is an 'extreme' sanction," Konstantopoulos, 112 F.3d at 719, and I do not find it

 wkanted in this situation. Any prejudice Defendant suffered can be or has been remedied, and
       I
 Dl Madisetti' s validity opinions are important to Plaintiff's validity defense.
           IV.       CONCLUSION

                 For the foregoing reasons, Plaintiff's motion for leave to serve an expert surreply report

 on.invalidity for Family 4 (D.I. 1409) is granted. Defendant is granted leave to serve a sur-

 surreply expert report on invalidity.

                 A separate order will be entered.




                                                           6
